NO. 07-08-0363-CR
NO. 07-08-0364-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 8, 2008
______________________________

DONALD ELIJAH MATTHEWS, JR.,

                                                                                                 Appellant

v.

THE STATE OF TEXAS,

                                                                                                 Appellee
_________________________________

FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

NOS. 57, 858-A and 57, 859-A; HON. HAL MINER, PRESIDING
_______________________________
 
Abatement and Remand
_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Donald Elijah Matthews, Jr. appeals his convictions for assault and violation of a
protective order.  The clerk has filed extensions of time to file the clerk’s records, which
extensions were granted to December 17, 2008.  The reporter’s record was due on
November 17, 2008.   On December 1, 2008, the Court notified the reporter by letter that
the record was overdue, and in response, the reporter stated that appellant neither
submitted a request for preparation of the record nor made arrangements to pay for it.   
          Accordingly, we abate this appeal and remand the cause to the 47th District Court
of Potter County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
          1.  whether appellant desires to prosecute the appeals; 
    2.  whether appellant is indigent;
          3.  whether the appellant is entitled to free appellate records due to his
indigency; 
 4.  when the reporter’s record can reasonably be filed (given the length of
trial and size of the record) in a manner that does not unduly delay the
prosecution of this appeal.
 

          The trial court shall 1) execute findings of fact and conclusions of law addressing
the foregoing issues, and 2) cause to be developed supplemental clerk’s records
containing its findings of fact and conclusions of law and all orders it may issue as a result
of its hearing in this matter.  Additionally, the district court shall then cause the
supplemental records to be filed with the clerk of this court on or before January 7, 2009. 
 Should further time be needed by the trial court to perform these tasks, then same must
be requested before January 7, 2009.  Finally, appellant is informed that if he is not
indigent and fails to make arrangements or pay for the reporter’s record, the appeal will be
dismissed.  Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.App.–Amarillo 1998, pet. ref’d).
          It is so ordered.
 
                                                                           Per Curiam
Do not publish.